FILE COPY




                                  COURT OF APPEALS
REBECA C. MARTINEZ                 FOURTH COURT OF APPEALS DISTRICT                 MICHAEL A. CRUZ,
  CHIEF JUSTICE                      CADENA-REEVES JUSTICE CENTER                   CLERK OF COURT
PATRICIA O. ALVAREZ                     300 DOLOROSA, SUITE 3200
LUZ ELENA D. CHAPA                    SAN ANTONIO, TEXAS 78205-3037
IRENE RIOS                          WWW.TXCOURTS.GOV/4THCOA.ASPX                        TELEPHONE
BETH WATKINS                                                                           (210) 335-2635
LIZA A. RODRIGUEZ
LORI I. VALENZUELA                                                                    FACSIMILE NO.
  JUSTICES                                                                             (210) 335-2762


                                         February 16, 2022

         Charlton Ellison Bradshaw                       Joe D. Gonzales
         #1703357                                        Bexar County District Attorney
         Connally Unit                                   101 W. Nueva St., Suite 370
         899 FM 632                                      San Antonio, TX 78205
         Kenedy, TX 78119                                * DELIVERED VIA E-MAIL *

         RE:     Court of Appeals Number: 04-11-00173-CR
                 Trial Court Case Number:     2009CR12809A
                 Style: Charlton Ellison Bradshaw
                        v.
                        The State of Texas

                 Enclosed please find the order which the Honorable Court of Appeals has
         issued in reference to the above styled and numbered cause.

                 If you should have any questions, please do not hesitate to contact me.


                                                       Very truly yours,
                                                       MICHAEL A. CRUZ, Clerk of Court

                                                       ______________________
                                                       Cecilia Phillips
                                                       Deputy Clerk, Ext. 5-3221
                                                                                       FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 16, 2022

                                      No. 04-11-00173-CR

                                Charlton Ellison BRADSHAW,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2009CR12809A
                        Honorable Maria Teresa Herr, Judge Presiding


                                         ORDER

        In 2011, a jury found Appellant Charlton Ellison Bradshaw guilty of capital murder, and
he was sentenced to imprisonment for life without the possibility of parole. On May 9, 2012, in
appeal number 04-11-00173-CR, this court issued its memorandum opinion which affirmed the
trial court’s judgment. On November 16, 2012, this court issued its mandate in that appeal.
       On February 10, 2022, Appellant filed his “Motion for an Evidentiary Hearing.”
       This court’s plenary power in appeal number 04-11-00173-CR has expired; this court no
longer has jurisdiction in that appeal. See TEX. R. APP. P. 19.1 (plenary power period); id. 19.3
(“After its plenary power expires, the court cannot vacate or modify its judgment.”).
        Further, this court has “no jurisdiction over post-conviction writs of habeas corpus in
felony cases.” In re Coronado, 980 S.W.2d 691, 692 (Tex. App.—San Antonio 1998, orig.
proceeding); accord TEX. CODE CRIM. PROC. ANN. art. 11.07. Post-conviction writs of habeas
corpus are to be filed in the trial court in which the conviction was obtained and made returnable
to the Court of Criminal Appeals. See TEX. CODE CRIM. PROC. ANN. art. 11.07(b).
       To obtain a free copy of the record to prepare a post-conviction writ of habeas corpus,
Appellant must file a motion in the trial court in which the conviction was obtained and
demonstrate that his claim is not frivolous and that the record is needed to decide the issues
presented. See United States v. MacCollom, 426 U.S. 317, 325–26 (1976); Escobar v. State, 880
S.W.2d 782, 783 (Tex. App.—Houston [1st Dist.] 1993, no pet.).
                                                                             FILE COPY




                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of February, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court